ROBERTSON, Presiding Judge.
This is a petition for writ of mandamus.
Latanya Dees was fired from her job as a hairstylist/cosmetologist at the McRae’s Department Store in Mobile, Alabama. Consequently, she filed for unemployment compensation, which was granted, but the decision granting it was later reversed by a referee. Ms. Dees appealed the referee’s decision to the Department of Industrial Relations Board of Appeals. The Board denied the appeal, and that decision became final on May 13, 1991. On June 13, 1991, 31 days later, Ms. Dees filed a notice of appeal in the Circuit Court of Mobile County. The Department of Industrial Relations moved to dismiss the appeal in circuit court as untimely. This motion was denied by the trial court. Hence, this petition for a writ of mandamus, ordering the circuit judge to dismiss the appeal.
The sole issue in this case is whether mandamus should issue to the trial court to order a dismissal of the appeal for lack of jurisdiction.
The timely filing of the notice of appeal is necessary to invoke the jurisdiction of the trial court. See Quick v. Uto-tem of Alabama, Inc., 365 So.2d 1245 (Ala. Civ.App.1979); Director of State Dep’t of Industrial Relations v. Nolin, 374 So.2d 903 (Ala.Civ.App.1979). That time period is 30 days from the date the decision became final. Section 41-22-20, Ala. Code 1975; see Ex parte Varner, 571 So.2d 1108 (Ala. 1990). Consequently, the writ of mandamus is due to be granted.
WRIT GRANTED.
THIGPEN and RUSSELL, JJ., concur.